 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   DEUTSCHE BANK NATIONAL TRUST                      Case No.: 3:15-cv-00401-LRH-WGC
     COMPANY, AS TRUSTEE FOR MORGAN
11   STANLEY ABS CAPITAL I INC. TRUST                  STIPULATION TO EXTEND
12   2007-NC1 MORTGAGE PASS-THROUGH                    DEADLINE TO FILE RESPONSE TO
     CERTIFICATES, SERIES 2007-NC1, a                  HIGHLAND RANCH HOMEOWNERS
13   California Company,                               ASSOCIATION’S MOTION FOR
                                                       PARTIAL DISMISSAL, OR IN THE
14
                   Plaintiff,                          ALTERNATIVE, PARTIAL SUMMARY
15          vs.                                        JUDGMENT [ECF NO. 66]

16   AIRMOTIVE INVESTMENTS, LLC, a Nevada                     AND ORDERE THEREON
     Limited Liability Company, HIGHLAND
17
     RANCH HOMEOWNERS ASSOCIATION, a                                   (Third Request)
18   Nevada non-profit corporation,

19                 Defendants.
20
21
22          COMES NOW Plaintiff, Deutsche Bank National Trust Company, as trustee for Morgan
23   Stanley ABS Capital I Inc. Trust 2007-NC1 Mortgage Pass-through Certificates, Series 2007-
24   NC1 (“Deutsche Bank” or “Plaintiff”), and Defendant, Highland Ranch Homeowners
25   Association (hereinafter “HOA”), (collectively, the “Parties”), by and through their respective
26   undersigned counsel, and hereby stipulate and agree as follows:
27          Deutsche Bank filed its Second Amended Complaint on July 18, 2018 [ECF No. 59].
28   HOA filed its Motion for Partial Dismissal or, in the alternative, Partial Summary Judgment on



                                                Page 1 of 2
 1   October 31, 2018 [ECF No. 66] (hereinafter “Motion”). Deutsche Bank currently has a deadline
 2   of Monday, January 21, 2018 to respond to HOA’s Motion. The Parties request a brief, two-
 3   week extension to the deadline for Deutsche Bank to respond to the HOA’s Motion as counsel
 4   for Deutsche Bank was not aware that the current deadline of January 21, 2018 falls on a federal
 5   holiday and counsel for HOA will be out of town on the date its Reply would be due based on
 6   the current briefing schedule. Additionally, the Parties are currently engaged in preliminary
 7   settlement negotiations and in an effort to avoid unnecessary litigation expenses and to conserve
 8   judicial resources, the Parties stipulate and agree to extend the deadline for Deutsche Bank to file
 9   its response from January 21, 2019 to February 4, 2019.
10          This is the Parties’ third request for an extension of this deadline and is not made to cause
11   delay or prejudice to any party.
12
            IT IS HEREBY STIPULATED that Deutsche Bank has up to and including February 4,
13
     2019, to file its response to the HOA’s Motion.
14
     DATED this18th day of January, 2019.            DATED this 18th day of January, 2019.
15
     WRIGHT, FINLAY & ZAK, LLP                       LAXALT & NOMURA, LTD.
16
     __/s/ Lindsay D. Robbins, Esq.__________        /s/ Ryan Leary, Esq.
17
     Lindsay D. Robbins, Esq.                        Ryan Leary, Esq.
18   Nevada Bar No. 13474                            Nevada Bar No. 11630
     Attorneys for Deutsche Bank National Trust      Attorney for Highland Ranch Homeowners
19   Company, as trustee for Morgan Stanley          Association
20   ABS Capital I Inc. Trust 2007-NC1
     Mortgage Pass-through Certificates, Series
21   2007-NC
22                                                ORDER
23          IT IS SO ORDERED, nunc pro tunc.
24          DATED this 22nd day of January, 2019.
25
26                                                 ____________________________________
                                                   LARRY R. HICKS
27                                                 UNITED STATES DISTRICT COURT JUDGE
28



                                                 Page 2 of 2
